Citation Nr: 1542514	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  13-16 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a bilateral eye disability productive of blindness.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1981 to June 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran lives within the jurisdiction of the RO in Portland, Oregon.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that he developed a bilateral eye disability as a consequence of active military service.  Essentially, he asserts that he served in tropical climates in Panama, and that during that service between 1983 and 1985, he was exposed to an exotic fungus which affected his entire body.  He has claimed that he retained some of this fungus in his eyes, and that a post-service injury to his eye, experienced when a shard of firewood caused a corneal abrasion, caused the fungus to spread at a high rate and to overtake the eyes and totally impair his vision.  

The Veteran was examined in March 2013.  At that time, he was diagnosed with a fungal infection of the eyes described as Trichoderma.  The opinion itself is well-rationalized in its explanation of the onset of this disorder.  In essence, the Veteran was cutting wood in 2009 and a flying shard of the chopped wood caused a small abrasion to his eye.  The examiner explained that the type of fungus responsible for the Veteran's blindness is, according to medical literature, usually vectored into the body via an introduction of "vegetable matter" following injury.  In that respect, the conclusion was entered that the Veteran's Trichoderma infection was consistent with his post-service injury by a fragment of wood.  The Board does not dispute the accuracy of this opinion, and it is probative.  

There is, however, some indication that the Trichoderma infection, while certainly causative of current blindness, is not the only disability present in the eyes.  Of note, the Veteran has submitted private medical treatment records dated in 2013 both prior to, and following, his most recent VA assessment.  In January 2013, the Veteran voiced complaints of irritation and itchy eyes to his private ophthalmologist (who was treating the Veteran for his corneal issues related to the onset of the Trichoderma fungus).  The eye doctor told the Veteran that he needed to see an allergist with respect to the irritation symptoms, and a later consult of April 2013 included a referral to a non-eye specialist to address "systemic issues" which might be associated with his eye irritation (e.g. wheezing, coughing, etc.).  These reports were not reviewed by the VA examiner, and are pertinent to the claim.  

Indeed, during the Veteran's service, he was seen in April 1985 with complaints of acute irritation of his skin and of fever.  There was a suggestion that such manifestations were allergic in nature, and the Veteran was prescribed with an antihistamine to treat the associated symptoms.  Further, the Veteran's former spouse submitted a lay statement attesting to the fact that the Veteran had skin manifestations and redness in the feet, arm pits, hands, face, and eyes during the Panamanian service between 1983 and 1985.  While she also stated her impression of the abnormal irritations as being related to a fungus, she has not demonstrated that she possesses the medical knowledge necessary to make such an assessment.  However, the potential that such manifestations, which are observable by the senses and hence capable of report by laypersons, were allergic in nature during the Veteran's service, has been raised by the submission of the statement.  

In essence, the Veteran has been noted to potentially experience allergic problems which affect his eyes and there are in-service indications of adverse allergic reactions.  That the Trichoderma infection exists and had onset via the 2009 corneal abrasion seems, upon initial review, to be indicated by the evidence of record; however, given the potential presence of allergic processes affecting the Veteran's eyes in addition to that, the suggestion is made that part of the overall eye disability picture, at least potentially, had causal origins in active service.  Indeed, even if the Trichoderma is solely attributable to post-service events, the presence of allergies in the bilateral eyes, if related to service, would support the claim for service connection for at least part of the eye disability picture.  In this respect, further development is needed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Indeed, the Veteran is to be scheduled for a VA examination to determine as to if any part of the overall eye disability picture is at least as likely as not related to active service, to include a noted allergic episode and complaints of systemic skin manifestations between 1983 and 1985.  The presence of allergic disability affecting the eyes should specifically be noted.  

It is also noted that in a VA clinical consultation, the Veteran voiced that he intended to apply for disability benefits with the Social Security Administration (SSA).  There are no records from that agency currently of record; however, it is noted that any records held in federal custody are deemed to constructively be part of the record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Given the potential that such records exist and are relevant to the resolution of the claim, efforts must be made to contact SSA and to secure any records which they may possess for the Veteran.  If records are not found to exist, such an annotation must be made in the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and determine as to if records are present for the Veteran.  If so, obtain copies of the records and associate them with the claims file.  Should no records be available, so annotate the record.  

2.  Schedule the Veteran for a comprehensive VA examination to address the nature and etiology of the Veteran's bilateral eye disability picture.  While the Board notes the presence of Trichoderma, it is specifically asked as to if any other pathology is present in the eyes which is capable of service connection.  Specifically, the examiner is asked as to if there is an allergic process present in the eyes that is productive of irritation and itching, and if so, if it is at least as likely as not (50 percent probability or greater) that such a disability had causal origins in service, to include the documented 1985 episode of an allergic reaction and the Veteran's former spouse's allegations of discoloration in the skin, face, and eyes occurring during the Veteran's service in Panama between 1983 and 1985.  All conclusions should be accompanied by rationales in the narrative portion of the examination report.  

3.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




